Stephens, J.,
dissenting. While conceding that the object of the statute is to provide for the dependents of a deceased parent, yet the statute, instead of providing that dependents should recover, and thus leaving the question as to dependency open to controversy in every case, seeks to obviate this confusion, and specifically designates the beneficiaries by name, without any qualification indicating dependency. Among others, the statute provides that a “child” may recover for the homicide of its parent. The Supreme Court, having in mind this object of the statute, has construed the word “child” to mean a child who is an infant, i. e., a child under 21 years of age, and not an adult. Mott v. Central Railroad, Coleman v. Hyer, Western & Atlantic R. Co. v. Harris, supra. The statute therefore is to be construed as if the word “ child ” read “ infant.” Any construction, therefore, of the word “child” (meaning infant) which limits its meaning to an infant who is not married gives to the word “child” a construction to which it is not susceptible under any of its recognized definitions. Such a construction adds to and amends the statute, and does not construe it. It amounts to judicial legislation. The statute having named and fixed a “ child ” (meaning infant) as 'a beneficiary, no judicial inquiry into the child’s dependency, either as a matter of law or fact, is permissible. The duty of the court is only to construe the words of the statute and expound the law as it is written, and not to add to the definition of a word or amend the statute. The statute in terms names a “ child ” (meaning infant) as a beneficiary, and therefore precludes any inquiry into the “child’s” (meaning infant’s) dependency. The beneficiary therefore may in a particular instance fall without the object of the statute, but yet fall within its terms.
Besides, financial dependency of a child, or dependency for support upon the parent, does not apply in every case under the *368statute. “The husband may recover for the homicide of his wife, and if she leaves child or children surviving, said husband and children shall sue jointly. . .” The father of such a child being in life, there certainly is no presumption that the child, who under the statute is given the right to sue for the homicide of the mother, is dependent upon her for support. Such child may be dependent upon the mother in many other respects; and, although independent of the mother for- financial support, the child may nevertheless, under certain conditions, recover for the mother’s homicide. It can therefore be doing no violence to the statute to hold that a child who is married, and thus also financially independent of the father for support, may recover for his homicide. The above-quoted provision of the statute giving a child, together with the father, the right to recover for. the homicide of the mother, was added in 1887 (Ga. L. 1887, p. 43), after the rendition of the decision in the Mobb case, supra, in 1883, which construed the word “child” as meaning an infant and not an adult. The beneficiaries of the statute as it now reads, being not in all instances children dependent for support and maintenance, what was said in the Mobb case should be confined to the particular question there presented and in the cases following it, to wit, whether or not an aduli child had a right to recover. The statute as it read when construed in the Mobb case should now be construed in the light of the amendments thereto, and as it now reads as codified in the Civil Code (1910), § 4434.
It follows therefore that no change in the status of such “child” (meaning infant), by marriage or otherwise, even though the child’s dependency upon the parent for support is destroyed should operate to deprive such “child” (meaning infant) of the right secured by the statute to recover for the homicide of the parent. Marriage, while destroying the “child’s” (meaning infant’s) status of financial dependency upon the parent for support, does not destroy the child’s dependency upon the parent for other things which a parent can give, and does not destroy the “child’s” status as an infant. An infant who is married in an infant still. 3 Bishop on Married Women, sec. 511 et seq.; Nicholson v. Wilborn 13 Ga. 467.
I am therefore of the opinion that the marriage of a “child” *369(moaning infant) does not operate to deprive such “child” of the right to recover for the homicide of the parent.